DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This first final action is in response to applicant's amendment of Aug. 15, 2022. Claims 5, 7, and 19 are cancelled. Claims 1-4, 6, 8-18, and 20-22 are pending and have been considered as follows.
	
	Applicant's amendments/arguments with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered and are persuasive. The rejection of claims 1-20 under 35 U.S.C. 101 has been withdrawn.

	Applicant's amendments/arguments with respect to the interpretation of the claims under 35 U.S.C. § 112(f) have been fully considered and are not persuasive. On page 11 of first non-final office action, the Office specifies which claims are interpreted under § 112(f): Such claim limitation(s) is/are: “an interfering signal directional module configurated to” and “a communication module configured to” in claim 1, “a differentiation module configured to” in claim 4, “multiple antennas configured to” in claim 8, “an amplitude detector configured to” in claims 6 and 9. However, applicant has not amended claims to obviate the grounds for this interpretation. As such, the interpretation under 35 U.S.C. § 112(f) is maintained herein. 	 

	Applicant’s amendments/arguments with respect to claim(s) 1-20 under 35 U.S.C 102 and/or 103 over Chen (WO 2019079959A1) have been fully considered but are moot because the new ground of rejection does not rely on any reference for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an interfering signal directional module configurated to” and “a communication module configured to” in claim 1, “a differentiation module configured to” in claim 4, “multiple antennas configured to” in claim 8, “an amplitude detector configured to” in claims 6 and 9.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 12-14, 17- 18 are rejected under 35 U.S.C. 103 as being obvious over Chen (WO 2019079959A1) in view of Melamed (US9847035). 
	Regarding claim 1, Chen teaches an unmanned aerial vehicle (UAV) for detecting an interference source (The unmanned aerial vehicle is used to locate an interference source of a base station. Abstract), the UAV comprising: a directional antenna on the UAV configured to receive an interference signal from the interference source (The directional antenna provided in the interference source locating device 200 can be used to detect the vector direction of the interference source signal, Page 4-Page 5), the interference signal having a frequency within, adjacent to, or overlapping a wireless transmission spectrum (the interference source locating device 200 can scan each frequency point in the spectrum range according to a preset spectrum range to obtain the signal strength of each frequency point and the vector direction of the signal of each frequency point, Page 4-Page 5), 
	wherein the directional antenna produces a measured interference signal having at least one parameter based on a direction of the interference source with respect to the directional antenna (The directional antenna provided in the interference source locating device 200 can be used to detect the vector direction of the interference source signal, Page 4-Page 5);
	an interfering signal directional module configured to receive the measured interference signal and to determine the direction of the interference source with respect to the directional antenna based, at least in part, on the at least or parameter of the measured interference signal (The interference source signal information includes signal strength and a vector direction of the interference source signal. The interference source locating device 200 includes a detection module that detects the strength of the interference source signal; Page 4-Page 5; S18: The drone 100 is controlled to transmit the target vector direction and signal strength of the interference source signal at each location point to the control terminal 300 so that the control terminal 300 displays the interference source location map on the display screen 310);
	a communication module configured to output the direction of the interference source with respect to the directional to an external computing device (the interference source locating device 200 transmits the acquired interference source signal information and GPS coordinate information corresponding to each interference source signal information to the drone 100, and is forwarded by the drone 100 to the control terminal 300, and then by the control terminal. 300 forwarded to an external device. The external device may be a laptop, a tablet, a mobile phone, or the like. Page 8); and	
	Chen does not explicitly teach but Melamed teaches the limitation of a flight controller configured to receive, and to direct flight of the UAV toward, the direction of the interference source (503 in Fig. 5 and corresponding paragraphs, executing flight instructions to follow the path(s) of the radio signals, follow the cellular device such as to keep the matched signal within range, Col. 10, Lines 1-2).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, UAV detecting an interference source , as taught by Chen, flying to the direction of the interference source, as taught by Melamed, as Chen and Melamed are directed to receiving, transmitting and detecting electromagnetic waves (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using flying to the direction of the interference source and predictably applied it in Chen to automatically seek and/or track an interference signal. 

Regarding claim 14, please see the rejection above with respect to claim 1, which is commensurate in scope to claim 14, with claim 1 being drawn to an unmanned aerial vehicle (UAV) for detecting an interference source, claim 14 being drawn to a corresponding method. 
	
	Regarding claim 6, Chen teaches an amplitude detector configured to receive the measured interference signal and to a strength of the interference signal as a function of the direction parameter of the interference source based, at least in part, on the at least one parameter (the interference source locating device 200 can scan each frequency point in the spectrum range according to a preset spectrum range to obtain the signal strength of each frequency point and the vector direction of the signal of each frequency point, and obtain the current GPS coordinate information of the human machine 100, and the signal strength, vector direction and corresponding GPS coordinate information of the signals at each frequency point are sent to the drone 100, and the drone 100 processes the above information to locate the interference source position, Pages 4-5).	
	Regarding claim 12, Chen teaches further comprising a circuit configured to prevent or permit transmission of the interference signal based on whether the frequency of the interference signal is within, adjacent to, or overlapping the wireless transmission spectrum (the interference source locating device 200 can scan each frequency point in the spectrum range according to a preset spectrum range to obtain the signal strength of each frequency point and the vector direction of the signal of each frequency point, and obtain the current GPS coordinate information of the human machine 100, and the signal strength, vector direction and corresponding GPS coordinate information of the signals at each frequency point are sent to the drone 100, and the drone 100 processes the above information to locate the interference source position, Pages 4-5).		
	Regarding claim 13, Chen teaches further comprising a data processor configured to computationally determine the frequency of the interference signal (the interference source locating device 200 can scan each frequency point in the spectrum range according to a preset spectrum range to obtain the signal strength of each frequency point and the vector direction of the signal of each frequency point, and obtain the current GPS coordinate information of the human machine 100, and the signal strength, vector direction and corresponding GPS coordinate information of the signals at each frequency point are sent to the drone 100, and the drone 100 processes the above information to locate the interference source position, Pages 4-5). 	
	Regarding claim 17, Chen teaches wherein the at least one parameter of the measured interference signal is signal strength (the interference source locating device 200 can scan each frequency point in the spectrum range according to a preset spectrum range to obtain the signal strength of each frequency point and the vector direction of the signal of each frequency point, and obtain the current GPS coordinate information of the human machine 100, and the signal strength, vector direction and corresponding GPS coordinate information of the signals at each frequency point are sent to the drone 100, and the drone 100 processes the above information to locate the interference source position, Pages 4-5).	

	Regarding claim 18, Chen teaches further comprising identifying the direction of the interference source based on the signal strength. (the interference source locating device 200 can scan each frequency point in the spectrum range according to a preset spectrum range to obtain the signal strength of each frequency point and the vector direction of the signal of each frequency point, and obtain the current GPS coordinate information of the human machine 100, and the signal strength, vector direction and corresponding GPS coordinate information of the signals at each frequency point are sent to the drone 100, and the drone 100 processes the above information to locate the interference source position, Pages 4-5).	
	
	Regarding claim 20, Chen teaches further comprising: receiving the interference signal at multiple antennas (The directional antenna provided in the interference source locating device 200 can be used to detect the vector direction of the interference source signal, Page 4-Page 5); 
	determining a signal strength for the interference signal received at each of the multiple antennas (the interference source locating device 200 can scan each frequency point in the spectrum range according to a preset spectrum range to obtain the signal strength of each frequency point and the vector direction of the signal of each frequency point, Page 4-Page 5); 	
	identifying the antenna that received the interference signal with the signal strength of the greatest value (the interference source locating device 200 can scan each frequency point in the spectrum range according to a preset spectrum range to obtain the signal strength of each frequency point and the vector direction of the signal of each frequency point, Page 4-Page 5); and	
	determining the direction or location of the interference source based on the interference signal with the signal strength of the greatest (The interference source signal information includes signal strength and a vector direction of the interference source signal. The interference source locating device 200 includes a detection module that detects the strength of the interference source signal; Page 4-Page 5; S18: The drone 100 is controlled to transmit the target vector direction and signal strength of the interference source signal at each location point to the control terminal 300 so that the control terminal 300 displays the interference source location map on the display screen 310); 
	Chen discloses the claimed invention except for multiple antennas. It would have been obvious to one having ordinary skill in the art at the time the invention was made to multiple antennas, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 2-3 are rejected under 35 U.S.C. 103 as being obvious over by Chen (WO 2019079959) in view of Melamed (US9847035) and further in view of Johansson (US20110095961A1).

	Regarding claim 2, Chen as modified by Melamed does not explicitly teach but Johansson teaches further comprising five additional directional antennas, wherein each of the six directional antennas provides 60° of coverage ([0042] An example of a common configuration is three directional antennas with corresponding beams, each beam covering approximately an angular sector of 120°, the configuration providing a full 360° coverage around the base station site).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, UAV detecting an interference source, as taught by Chen as modified by Melamed, providing multiple antennas to UAV, as taught by Johansson, as Chen, Melamed and Johansson are directed to receiving, transmitting and detecting electromagnetic waves (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using the arrangement of multiple antennas and predictably applied it in Chen as modified by Melamed to improve the coverage. 
	 In addition, it would have been an obvious matter of design choice to have each of the 6 antennas providing 60 degree of coverage, since applicant has not disclosed that 6 antennas providing 60 degree of coverage solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with each of the 3 antennas providing 120 degree of coverage taught in Johansson.
	
	Regarding claim 3, Chen as modified by Melamed does not explicitly teach but Johansson discloses the specific limitations of further comprising two additional directional antennas, wherein each of the three directional antennas provides 120° of coverage ([0042] An example of a common configuration is three directional antennas with corresponding beams, each beam covering approximately an angular sector of 120°, the configuration providing a full 360° coverage around the base station site).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, UAV detecting an interference source, as taught by Chen as modified by Melamed, using multiple antennas to providing a full coverage, as taught by Johansson, as Chen, Melamed and Johansson are directed to receiving, transmitting and detecting electromagnetic waves (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using the arrangement of multiple antennas and predictably applied it in Chen as modified by Melamed to improve the coverage.
	
Claims 4, 15-16 are rejected under 35 U.S.C. 103 as being obvious over by Chen (WO 2019079959) in view of Melamed (US9847035) in view of Haverty (US20090311963 A1). 

	Regarding claim 4, Chen as modified by Melamed teaches comparing a pattern or location of the interference signal to known patterns or known locations of approved sources: (Chen, the interference source location method of the existing base station is usually checked by the tester using the handheld device, page 4), transmit the interference signal to the interfering signal directional module if the interference signal is determined to be received from the unapproved source (Chen, the interference source locating device 200 transmits the acquired interference source signal information and GPS coordinate information corresponding to each interference source signal information to the drone 100, and is forwarded by the drone 100 to the control terminal 300, and then by the control terminal. 300 forwarded to an external device. The external device may be a laptop, a tablet, a mobile phone, or the like. Page 8).	
	Chen as modified by Melamed does not explicitly teach but Haverty discloses the limitation of  further comprising a differentiation module configured to: 
	determine, based at least in part on the comparing, whether the interference signal is from one of the approved sources or an unapproved source ([0025] allowing approved devices to make and receive calls; [0030] – [0031] subsequently disabled if it is not on an approved list); 
	disregard the interference signal if the interference signal is determined to be received from one of the approved sources ([0025] allowing approved devices to make and receive calls; [0030] – [0031], subsequently disabled if it is not on an approved list).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, UAV detecting an interference source, as taught by Chen as modified by Melamed, determine whether the interference signal is received by the antenna from an approved source or an unapproved source, as taught by Haverty, as Chen, Melamed, and Haverty are directed to minimizing interference (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility only allowing approved devices to operate ([0025] Haverty).

	Regarding claim 15, Chen as modified by Melamed does not explicitly teach but Haverty discloses further comprising identifying whether the interference signal is from an approved source or an unapproved source based on the at least one parameter of the measured interference signal ([0025] allowing approved devices to make and receive calls; [0030]– [0031], subsequently disabled if it is not on an approved list).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, UAV detecting an interference source, as taught by Chen as modified by Melamed, identifying whether the interference signal is received from an approved source or an unapproved source based on the characteristic or parameter of the interference signal, as taught by Haverty, as Chen, Melamed and Haverty are directed to minimizing interference (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility only allowing approved devices to operate([0025] Haverty).

	Regarding claim 16, Chen as modified by Melamed does not explicitly teach but Haverty discloses further comprising: disregarding the interference signal if the interference signal is received from the approved source ([0025] allowing approved devices to make and receive calls); and transmitting the interference signal if the interference signal is received from the unapproved source (0030] – [0031] subsequently disabled if it is not on an approved list).		It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, UAV detecting an interference source, as taught by Chen as modified by Melamed, identifying whether the interference signal is received from an approved source or an unapproved source based on the characteristic or parameter of the interference signal, as taught by Haverty, as Chen, Melamed and Haverty are directed to minimizing interference (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility only allowing approved devices to operate ([0025] Haverty).

Claims 8-11 are rejected under 35 U.S.C. 103 as being obvious over by Chen (WO 2019079959) in view of Melamed (US9847035) and in view of Ho (KR20100005349A).

Regarding claim 8, Chen as modified by Melamed does not explicitly teach but Ho discloses further comprising multiple antennas configured to receive the interference signal ( three antenna elements, Page 2), the interference signal received at each of the multiple antenna having the frequency within, adjacent to, or overlapping the wireless transmission spectrum, the interfering signal directional module further configured to determine the direction or location of the interference signal based on the characteristic or parameter of the interference signal received at each of the multiple antennas (An interference signal discrimination unit which determines whether the interference signal is an interference signal by using amplitude and phase of the signals received by the antenna elements, page 2).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, UAV detecting an interference source, as taught by Chen as modified by Melamed, determine the direction or location of the interference signal based on the characteristic or parameter of the interference signal received at each of the multiple antennas, as taught by Ho, as Chen, Melamed and Ho are directed to tracking direction of signal source (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using multiple antennas to receiving signals to reduce calculation amount and simplify calculation process (page 2, Ho).

	Regarding claim 9, Chen as modified by Melamed does not explicitly teach but Ho discloses further comprising an amplitude detector configured to identify an amplitude of the interference signal received by each of the multiple antennas, and the interfering signal directional module further configured to determine the direction of the interference source based on the amplitude of the interference signal received by each of the multiple antennas (an antenna array including at least three antenna elements; An interference signal discrimination unit which determines whether the interference signal is an interference signal by using amplitude and phase of the signals received by the antenna elements, page 2 ). 	
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, UAV detecting an interference source, as taught by Chen as modified by Melamed, determine the direction or location of the interference signal based on the characteristic or parameter of the interference signal received at each of the multiple antennas, as taught by Ho, as Chen, Melamed and Ho are directed to tracking direction of signal source (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using multiple antennas to receiving signals to reduce calculation amount and simplify calculation process (page 2, Ho).

	Regarding claim 10, Chen as modified by Melamed does not explicitly teach but Ho discloses wherein the interfering signal directional module is further configured to identify the antenna receiving the interference signal with the highest amplitude (The interference signal discrimination unit 40 determines whether the interference signal is an interference signal based on the comparison result of the standard deviation of the amplitude and the threshold value and the comparison result of the phase difference and the threshold value. Page 4).		It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, UAV detecting an interference source, as taught by Chen as modified by Melamed, determine the direction or location of the interference signal based on the characteristic or parameter of the interference signal received at each of the multiple antennas, as taught by Ho, as Chen, Melamed and Ho are directed to tracking direction of signal source (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using multiple antennas to receiving signals to reduce calculation amount and simplify calculation process (page 2, Ho).
	Regarding claim 11, Chen does not explicitly teach but Melamed discloses limitation of a flight controller configured to direct the flight of the UAV towards the direction of the interference signal based on the identification of the antenna receiving the interference signal with the highest amplitude ( Melamed, 503 in Fig. 5 and corresponding paragraph, executing flight instructions to follow the path(s) of the radio signals, follow the cellular device such as to keep the matched signal within range, Col. 10, Lines 1-2).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, UAV detecting an interference source , as taught by Chen, flying to the direction of the interference source, as taught by Melamed, as Chen and Melamed are directed to receiving, transmitting and detecting electromagnetic waves (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using flying to the direction of the interference source and predictably applied it in Chen to automatically seek and/or track an interference signal.	

Claims 21-22 are rejected under 35 U.S.C. 103 as being obvious over by Chen (WO 2019079959) in view of Melamed (US9847035) and in view of Wang (CN 106301623 A machine translation).

	Regarding claim 21, Chen as modified by Melamed does not explicitly teach but Wang discloses limitation of further comprising an image capture device to take an image or video of the interference source or a location of the interference source( Paragraph [0035]-[0037], S01: the position of interference source analyzed is taken pictures or high-definition camera; S02: carry out image recognition by image recognition technology result of taking pictures, mark position of interference source; Or by oversubscription technology High-definition camera video is become high-definition picture, carries out image recognition operations, mark position of interference source). 

Regarding claim 22, please see the rejection above with respect to claim 21, which is commensurate in scope to claim 22, with claim 21 being drawn to an unmanned aerial vehicle (UAV) for detecting an interference source, claim 22 being drawn to a corresponding method. 
	
 
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.
/J.W./ Examiner, Art Unit 3666 

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666